DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 17, 23 and 25 are objected to because of the following informalities:  
Regarding claim 1, in lines 4-5, Applicant recites that the ascending/descending movement body part (200 in Applicant’s disclosure) is located “in” the ascending/descending support unit (100 in Applicant’s disclosure).  Examiner believes that use of the word “in” is inconsistent with Applicant’s drawings and specification, as it appears that the movement body part 200 is “on” the support unit 100, not “in”.  Examiner respectfully asks Applicant to clarify this language through amendment or otherwise indicate in remarks how the movement body part 200 is “in” the support unit 100.  
Similarly, in line 6, Applicant recites that the main lighting lamp unit (300 in Applicant’s disclosure) is located “in” the movement body part 200.  Again, Examiner believes that the use of the word “in” is inconsistent with Applicant’s drawings and specification, as it appears that the main lighting lamp unit 300 is “on” the movement body part 200, not “in”.  Examiner respectfully asks Applicant to clarify this language through amendment or otherwise indicate in remarks how the main lighting lamp unit 300 is “in” the movement body part 200.
Regarding claim 17, in line 2, Applicant recites “the auxiliary lighting lamp unit”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  
Regarding claim 23, in lines 2-3, Applicant recites “the support pipe” and “the tent or tarp”.  There is insufficient antecedent basis for these limitations in the claim.  Appropriate correction is required.
Regarding claim 25, in lines 2-3, Applicant recites that the folding-type non-contact magnetic holder “may attach and use the Bluetooth speaker body by a magnetic force”.  Examiner does not understand this recitation.  It is unclear what is meant by “use the Bluetooth speaker by the magnetic force”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-1696244; cited by Applicant on IDS).
Regarding claim 1, Kim discloses a multifunctional lighting apparatus for a bicycle 2 comprising: a lighting apparatus ascending/descending support unit (at least 110,130) detachably mounted on a steering unit of a bicycle 2; an ascending/descending movement body part (see Fig. 6 and rectangular block portion that supports main lighting lamp unit 200 and rotates within top of support unit 100) vertically movably located (see Fig. 4; movement body part moves vertically along with portion 110 of support unit 110,130) on the lighting apparatus ascending/descending support unit 110,130; and a main lighting lamp unit 200 located on the ascending/descending movement body part and irradiating light (see at least Figures 1-7 and paragraphs [0014]-[0051]).
    Regarding claim 2, the lighting apparatus ascending/descending support unit 100 in Kim includes a bicycle handle stem mounting member 130 detachably mounted on a stem of the steering unit and a frame member (at least 110) rotatably located in the bicycle handle stem mounting member 130 and erected and laid down (see Fig. 4) and movably coupled with the ascending/descending movement body part, a main mounting hole 131 penetrated by a stem mounting bolt 140 fastened to the stem is located in the bicycle handle stem mounting member, and the main mounting hole 131 has the same diameter as the stem mounting bolt and is formed by a fastening hole in which female thread tapping is formed (see Figures 1-7 and paragraphs [0014]-[0051]).  Examiner notes that the recitation “which may be fastened to a cameral coupling bolt of a camera tripod” relates to an intended use of the device, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (see MPEP 2114(II)).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 13, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1696244; cited by Applicant on IDS).
Regarding claim 3, Kim generally teaches that a battery may be used to provide power to the main lamp unit 200 (see at least para [0040]), but does not specifically teach that it be a rechargeable battery located in the ascending/descending movement body part.  However rechargeable batteries are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the battery in Kim be a rechargeable battery located in the movement body part in order to provide a long-lasting power source that is accessible and convenient.
Regarding claim 4, Kim does not specifically teach a second lamp unit irradiating the steering unit.  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a second lamp unit in order to illuminate various areas of the bicycle and surrounding areas for increased visibility and safety, and since it has been held that mere duplication of the essential working parts of a device (i.e., lamp units) involves only routine skill in the art (see MPEP 2144.04(VI)(B)).  
Regarding claim 5, Kim teaches a speaker body (see para [0029]; arms 121,122 can be attached with a speaker) detachably coupled to the ascending/descending movement body part (see at least Figures 1-7 and para [0029]), but does not specifically teach that the speaker body be Bluetooth.  However Bluetooth speakers are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the speaker be a Bluetooth speaker in order to provide a speaker with common and universal connection to audio devices.
Regarding claim 6, Kim generally teaches that a battery may be used to provide power to the main lamp unit 200 (see at least para [0040]), but does not specifically teach that it be a rechargeable battery located in the ascending/descending movement body part and also powers the speaker.  However rechargeable batteries are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the battery in Kim be a rechargeable battery located in the movement body part in order to provide a long-lasting power source that is accessible and convenient and that also powers the speaker described in paragraph in [0029]).
Regarding claim 7, Kim does not specifically teach that the speaker include a sound lighting unit which emits light in response to an output sound from the speaker.  However, sound lighting units are well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a sound lighting unit in order to provide an aesthetically pleasing visual to accompany the music emitted from the speaker in Kim.
Regarding claim 13, Kim generally teaches a holding unit (121,122) for holding speakers and other accessories (see at least Figures 1-7 and para [0029]), but does not specifically teach that it hold a cellular phone and include a plurality of line members having elasticity.   However the use of elastic line members to hold cell phones is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of elastic line members along the holding unit (120) in Kim in order to securely and conveniently hold various accessories such as cellphones as described in paragraph [0029]).
Regarding claim 17, the apparatus in Kim further comprises an arm part 120 on which the an auxiliary lighting lamp unit or another accessory equipment may be mounted and which is removably coupled to the ascending/descending movement body part (see at least Figures 1-7 and para [0029]).  
Regarding claim 23, the apparatus in Kim further comprises a pipe holding unit 120 for mounting the Bluetooth speaker body (see at least Figures 1-7 and paragraph [0029]; Examiner notes “on a support pipe of a tent or tarp” relates to an intended use of the device, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (see MPEP 2114(II)).  


Allowable Subject Matter
Claims 8-12, 14-16, 18-22 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875